Citation Nr: 1823292	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the "staged" (10 percent prior to January 15, 2011, 20 percent from January 15, 2011 to November 26, 2014, and 40 percent from that date) ratings assigned for a low back disability.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a lumbosacral strain, rated 10 percent, effective July 31, 2009.  A June 2011 rating decision increased the rating for the Veteran's service-connected low back disability from 10 to 20 percent, effective January 15, 2011.  In September 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In October 2013, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the Veteran's record.  In March 2014, the case was remanded for additional development.  A December 2014 rating decision increased the rating for the low back disability from 20 to 40 percent, effective November 26, 2014.  

A January 2013 rating decision granted service connection for lumbar radiculopathy of both lower extremities, separately rated 20 percent, each, effective November 15, 2012.  An August 2016 rating decision increased the ratings for his service-connected left and right lower extremity lumbar radiculopathy from 20 to 40 percent, each effective November 26, 2014.  The Veteran has not expressed disagreement with that decision, and the matter of the ratings for right and left lower extremity radiculopathy is not before the Board.


FINDINGS OF FACT

1.  Prior to January 15, 2011, the Veteran's low back disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, combined range of thoracolumbar motion limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of disc disease.  

2.  From January 15, 2011 to November 26, 2014, the Veteran's low back disability is not shown to have been manifested by thoracolumbar forward flexion limited to 30 degrees or less, ankylosis of the spine, or incapacitating episodes of disc disease.

3.  From November 26, 2014, the Veteran's low back disability is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of disc disease totaling six weeks.


CONCLUSION OF LAW

Ratings for the Veteran's low back disability in excess of 10 percent prior to January 15, 2011, in excess of 20 percent from January 15, 2011 to November 26, 2014, and/or in excess of 40 percent from November 26, 2014 are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5235-5243 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for a lumbosacral strain, and assigned an initial rating and effective date for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  Neither the Veteran nor his representative has raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.     § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 
5235 - 5243.  A spine disability which includes disc pathology may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes of Disc Disease, whichever is more favorable.  Under the General Formula, the following ratings apply to disabilities of the thoracolumbar spine: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined ROM of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply: A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On January 18, 2010 VA spine examination, lumbosacral strain was diagnosed.  The Veteran reported back pain (rated 7/10) that occurs 20 out of 30 days.  He reported stiffness, fatigability, and lack of endurance.  He treated his pain with heat and Motrin or Aleve.  He endorsed flare-ups three to four times per month due to sneezing or prolonged sitting or walking.  He denied physician-prescribed bed rest in the prior 12 months.  Objective ROM testing showed forward flexion to 80 degrees, extension 20 degrees, right and left lateral bending to 20 degrees, each, right rotation to 30 degrees, and left rotation to 40 degrees.  Pain was a limiting factor in all ranges of motion.  Tenderness and muscle spasm were noted in the lumbosacral area.  The examiner noted that the Veteran worked full time in real estate and opined that his low back disability requires him to rest during flare-ups.

A January 25, 2010 private lumbar x-ray was normal.

A February 2010 MRI of the lumbar spine showed mild degenerative changes with very small disc protrusions at L1-2 and L4-5.

A March 2010 private orthopedic record notes complaints of low back pain.  MRI of the lumbar spine showed degenerative disc disease (DDD) at L1-2 and L4-5, with a questionable annular tear at the L1-2 level.

An April 2010 initial physical therapy evaluation notes that lumbar active ROM was within normal limits in all planes except forward flexion, which was "25% limited."  

An October 2010 VA mental health record notes the Veteran's report that he used to play "all kinds of sports" but is limited to golf and bowling.  He also reported that he works in real estate and was "holding [his] own."

A December 20, 2010 private clinical record notes mild tenderness to palpation of the left lumbar paraspinal musculature.  "Lumbar flexibility is 10 degrees of flexion and extension, and is painful in both planes.  Internal and external rotation of the left hip reproduces lower back and left groin pain."  Review of a February 2010 MRI showed focal disc protrusion at L1-2 and L4-5 without significant foraminal stenosis or nerve root compromise.   The physician wrote, "At this point his symptoms seem primarily mechanical and I think are more related to the hip joint itself."  

On January 15, 2011 VA spine examination, lumbosacral strain was diagnosed.  The Veteran reported constant lower back pain exacerbated by prolonged standing, sitting, walking, and traversing stairs; he denied flare-ups, as he explained his pain is constant.  He denied incapacitating episodes that required physician-prescribed bed rest.  He treated his pain with ibuprofen 800 mg two to three times per day.  His gait was mildly antalgic and slow, secondary to pain.  Objective ROM testing showed forward flexion to 60 degrees, extension 15 degrees, right and left lateral bending to 25 degrees, each, and right and left rotation to 30 degrees, each; there was evidence of pain in the final 10 degrees of each motion.  Repetitive use testing did not elicit additional pain, fatigue, weakness, lack of endurance, or limitation of ROM.  There was no evidence of loss of strength, decreased tone, or muscle atrophy.  "There was mild guarding which limited the examination secondary to pain."  The examiner reiterated the Veteran's reported physical limitations in relation to his occupation.     

A March 12, 2011 MRI of the lumbar spine showed mild degenerative spondylitic changes, most pronounced at L4-5 where there is advanced facet arthrosis and mild foraminal narrowing.  

On November 15, 2012 VA spine examination, lumbar strain with arthritis and bulging disks were diagnosed.  The Veteran reported daily lumbar pain with flare-ups that occur once a day for 15 minutes in duration, during which he reports he is incapacitated.  He denied bowel or bladder problems.  Objective ROM testing showed forward flexion to 40 degrees, extension "to 110 degrees", right and left lateral bending to 10 degrees, each, and right and left rotation to 15 degrees, each; there was evidence of pain in the final 10 degrees of each motion.  Repetitive use testing did not elicit additional pain, fatigue, weakness, lack of endurance, or limitation of ROM.  There was evidence of moderate pain, moderate muscle spasm, moderate tenderness, and moderate guarding resulting in an abnormal gait; there was no abnormal spinal contour.  A March 2011 MRI and February 2012 x-rays showed arthritis with bulging disks at L2-3, L3-4, and L4-5.  The examiner noted that the Veteran has difficulty sitting more than two hours, standing more than 15 minutes, walking more than 10 minutes, and bending and lifting more than 24 pounds.   

An October 3, 2014 MRI of the lumbar spine showed multilevel degenerative changes with little change from prior noted spinal stenosis.  Lumbar flexion was noted as moderately limited.  

On November 26, 2014 VA spine examination, lumbosacral strain and IVDS were diagnosed.  The Veteran reported that he awakens twice a week at night due to chronic low back pain.  He reported that he works in real estate, but can only traverse stairs during the first open house each day; afterwards, he allows clients to tour the upper level by themselves.  He avoids activities requiring repetitive forward flexion, but stated that he is able to check under a sink for a leak.  He reported difficulty walking more than one block or sitting more than half an hour.  He treated his pain with Motrin 600 mg four or five times per day.  He endorsed flare-ups six to seven times a month that limit him to two to three hours of work (versus 12 hours) six or seven times per month.  Objective ROM testing showed forward flexion to 25 degrees, extension to 15 degrees, right lateral bending to 30 degrees, left lateral bending to 15 degrees, right rotation to 45 degrees, and left rotation to 35 degrees.  Pain was noted on examination, including with weight bearing.  Although repetitive use testing showed additional limitation due to pain, there was no additional loss of ROM.  Muscle spasm and tenderness resulted in abnormal gait.  The spine was not ankylosed.  The examiner noted that the Veteran's IVDS symptoms (flare-ups) occur six to seven times per month and last one day in duration (per the Veteran's reports); and extrapolating from those reports stated that the Veteran is affected approximately 78 days per year; he did not cite to an occasion when a physician prescribed bedrest.  The examiner noted that the Veteran continues to work a full day as a real estate agent but opined that he would be limited as noted above.  

On May 17, 2016, the Veteran underwent lumbar lidocaine injections for pain reduction. 

On June 29, 2016 VA spine examination, lumbosacral strain and IVDS were diagnosed.  The Veteran again reported that he works in real estate and can only traverse stairs during the first open house each day.  He stated that he cancels appointments six or seven times per month due to back and leg pain.  He reported that he is unable to participate in most sports, and that "bowling and golf are very limited now."  Objective ROM testing showed forward flexion to 20 degrees, extension to 15 degrees, right and left lateral bending to 15 degrees, each, and right and left rotation to 20 degrees, each; pain was noted on examination, including with weight bearing.  Repetitive use testing showed additional loss of ROM; flexion was to 10 degrees, extension was to 10 degrees, right and left lateral bending were to 10 degrees, each, right rotation was to 20 degrees, and left rotation was to 15 degrees.  The examiner noted that the examination was medically consistent with the Veteran's descriptions of functional loss during flare-ups.  Muscle spasm, tenderness, and guarding resulted in abnormal gait.  The spine was not ankylosed.  The examiner noted that the Veteran's IVDS symptoms required bed rest having a total duration of at least four weeks but less than six weeks during the past 12 months.  The examiner opined that the Veteran "would have difficulty being gainfully employed in a purely physical/labor type job."  

A November 2017 private medical examination report notes complaints of low back discomfort.  The Veteran ambulated independently; his gait was not antalgic.  Mild tenderness was noted to palpation of the lumbar paraspinals.  Forward flexion was to 60 degrees.  
 
VA treatment records throughout the appeal period note complaints of lumbar pain similar to those noted on VA examinations.  See September 9, 2010, August 18, 2014, February 4, 2015, and June 3, 2016 clinical records.  Ranges of motion necessary for rating the disability were not provided.  

Analysis

The Veteran's low back disability has been assigned staged ratings of 10 percent prior to January 15, 2011, 20 percent from January 15, 2011 to November 26, 2014, and 40 percent from that date under Code 5243-5237.  

The record does not show that prior to January 15, 2011, the low back disability was manifested by symptoms and impairment of (or approximating) a severity warranting a rating in excess of 10 percent.  Notably, forward flexion was to 80 degrees on January 2010 VA examination; abnormal gait or spinal contour was not shown.  An April 2010 physical therapy record noted forward flexion was "25% limited," suggesting flexion was limited to approximately 67 degrees, as normal forward flexion of the lumbar spine is 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Regarding a December 2010 private clinical record which notes flexion limited to 10 degrees, the Board finds it inconsistent with other flexion measurements recorded during this period (including flexion to 60 degrees on VA examination 26 days later).  Furthermore, the private physician related the limitation of lumbar motion to the Veteran's non-service-connected hip problem, rather than a mechanical issue of the lumbar spine itself.  As bedrest for the low back disability is not shown (or alleged) to have been prescribed during this period, a rating under the Formula for Rating IVDS based on incapacitating episodes is not warranted.  Accordingly, a rating in excess of 10 percent is not warranted prior to January 15, 2011.  

For the period from January 15, 2011 to November 26, 2014, the record does not show that the Veteran's thoracolumbar spine disability has been manifested by symptoms and impairment of (or approximating) a severity warranting a rating in excess of 20 percent.  Forward flexion limited to 30 degrees or less or ankylosis of the thoracolumbar spine (as required for the next higher, 40 percent, rating under the General Formula) is not shown.  On January 15, 2011 and November 2012 VA examinations, forward flexion was to 60 degrees and 40 degrees, respectively.  Moderate guarding resulting in an abnormal gait was shown, but the spine was not ankylosed.  Although the Veteran reported daily flare-ups of lumbar pain resulting in incapacitation for approximately 15 minutes, these periods are too brief to constitute a distinct period of time when increased symptomatology warranting a "staged increase" was shown, particularly as he denied physician-prescribed bed rest on January 2011 examination.  Furthermore, repetitive use testing on both examinations did not elicit additional pain, fatigue, weakness, lack of endurance, or limitation of ROM.  As bedrest for the low back disability is not shown (or alleged) to have been prescribed during this period, a rating under the Formula for Rating IVDS based on incapacitating episodes is not warranted.  Accordingly, a rating in excess of 20 percent is not warranted for the period from January 15, 2011 to November 26, 2014.

From November 26, 2014, the Veteran's low back disability has been rated 40 percent.  The next higher rating (50 percent) under the General Formula requires unfavorable ankylosis of the entire thoracolumbar spine.  All evaluations and examinations during this period have shown that the Veteran retains some (albeit severely restricted on repetitive use testing in June 2016) motion of the thoracolumbar spine (even with factors such as pain and use considered); no examiner or provider has opined that the spine was ankylosed, much less ankylosed in an unfavorable position.  Furthermore, the Veteran reported on June 2016 examination that he still golfs and bowls (albeit in a limited capacity); such activities would appear to be facially inconsistent with a spine ankylosed in an unfavorable position.  As IVDS was diagnosed on both November 2014 and June 2016 VA examinations, the Board has considered whether a rating in excess of 40 percent under the Formula for Rating IVDS based on incapacitating episodes is warranted.  The Board acknowledges the Veteran's report of severe pain six to seven days per month which limits his ability to work more than two to three hours per day, as well as the November 2016 examiner's finding that the Veteran's IVDS symptoms required bed rest having a total duration of at least four weeks but less than six weeks during the prior 12 months.  However, a review of the record did not find any evidence that a physician-prescribed bed rest (and the notation by the November 2016 examiner appears based on the Veteran's self-reports of periods of inactivity).  Furthermore, the next higher (60 percent) rating under the Formula for Rating IVDS based on incapacitating episodes requires physician-prescribed bed rest of at least six weeks during the prior 12 months.  Accordingly, a rating in excess of 40 percent is not warranted for the period from November 26, 2014.

Finally, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record; the Veteran continues to work full-time in real estate.  See January 2010, January 2011, November 2012, November 2014, and June 2016 VA examination reports; see also October 201 VA mental health record.  Although the June 2016 VA examiner opined that the Veteran's low back disability would likely prohibit gainful employment in a "purely physical/labor type job," no examiner has opined that his low back disability renders the Veteran unemployable for "non purely physical" types of work.   

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt rule does not apply.  The appeal in this matter must be denied.  38 U.S.C. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Ratings for the Veteran's low back disability in excess of 10 percent prior to January 15, 2011, in excess of 20 percent from January 15, 2011 to November 26, 2014, and/or in excess of 40 percent from November 26, 2014 are denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


